Name: Commission Regulation (EC) No 2267/1999 of 27 October 1999 fixing the definitive aid for mandarins, clementines and satsumas for the 1998/99 marketing year
 Type: Regulation
 Subject Matter: agri-foodstuffs;  plant product;  agricultural structures and production;  economic policy
 Date Published: nan

 EN Official Journal of the European Communities28. 10. 1999 L 277/9 COMMISSION REGULATION (EC) No 2267/1999 of 27 October 1999 fixing the definitive aid for mandarins, clementines and satsumas for the 1998/99 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2202/96 of 28 October 1996 introducing a Community aid scheme for producers of certain citrus fruits (1), as amended by Regulation (EC) No 858/1999 (2), and in particular Article 6 thereof, Whereas: (1) Article 5(1) of Regulation (EC) No 2202/96 establishes a processing threshold of 320 000 tonnes for mandarins, clementines and satsumas. Article 5(2) of that Regula- tion provides that, for each marketing year, any overrun of the processing threshold is to be assessed on the basis of the average quantity processed with benefit of the aid during the last three marketing years, including the current marketing year. Article 5(3) of that Regulation provides that where an overrun has been established, the aid fixed for the current marketing year in the Annex to that Regulation is to be reduced by 1 % per 3 200 tonnes of the overrun; (2) in accordance with Article 22(1)(b) of Commission Regulation (EC) No 1169/97 of 26 June 1997 laying down detailed rules for the application of Council Regu- lation (EC) No 2202/96 introducing a Community aid scheme for producers of certain citrus fruits (3), as last amended by Regulation (EC) No 1082/1999 (4), the Member States have notified the Commission of the quantities of mandarins, clementines and satsumas deliv- ered for processing in respect of the 1998/99 marketing year under Regulation (EC) No 2202/96. On the basis of those figures and of the quantities processed with aid in the 1996/97 and 1997/98 marketing years, an overrun of the processing threshold 38 173 tonnes has been established. The aid for mandarins, clementines and satsumas laid down in the Annex to Regulation (EC) No 2202/96 for the 1998/99 marketing year should accord- ingly be reduced by 11 %; (3) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 For the 1998/99 marketing year, the aid for mandarins, clem- entines and satsumas laid down in the tables in the Annex to Regulation (EC) No 2202/96 is reduced by 11 %. When the aid is paid, account shall be taken of advances paid in accordance with Article 15 of Regulation (EC) No 1169/97. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 October 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 297, 21.11.1996, p. 49. (2) OJ L 108, 27.4.1999, p. 8. (3) OJ L 169, 27.6.1997, p. 15. (4) OJ L 131, 27.5.1999, p. 4.